Citation Nr: 1449927	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  11-05 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to May 2003. 

This case is before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In March 2014, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

Sleep apnea is not related to service and was not caused or aggravated by service-connected gastroesophageal reflux disease.  


CONCLUSION OF LAW

The criteria for service connection for obstructive sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2014).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

An April 2010 letter satisfied the duty to notify provisions.  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  The claim was subsequently readjudicated, most recently in an August 2014 supplemental statement of the case.  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  A VA examination was conducted in April 2014; the record does not reflect that this examination was inadequate for rating purposes.  The opinion provided is based on objective findings and reliable principles.  

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

Criteria & Analysis

The Veteran asserts sleep apnea had its onset during service or is secondary to service-connected disability.  Because the record reflects a current diagnosis of obstructive sleep apnea, the issue is whether sleep apnea is related to active duty or to service-connected disability.  

To establish service connection on a direct basis, the Veteran must show that sleep apnea is causally related to an event or injury in service.  38 C.F.R. § 3.303.  Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  

Sleep apnea is not documented in the service treatment records.  To the extent that the lay statements have been provided to the effect that the Veteran snored and/or had episodes of paused breathing when sleeping during and since active duty, obstructive sleep apnea is not listed as a chronic disease under 38 C.F.R. § 3.309(a).  Thus, the provisions of 38 C.F.R. § 3.303(b) are not applicable with respect to the Veteran's obstructive sleep apnea.  Walker v. Shinseki, 708 F.3d 1331, 1338 (2014).

The Veteran is competent to report his symptoms and the Court has specifically indicated that lay evidence may establish the existence of a current disorder capable of lay observation.  The question of medical causation, however, that is, a causal relationship between the sleep apnea and an injury, disease, or event in service, the so called "nexus" requirement, is not simple enough to be within the realm of common knowledge of the Veteran as a lay person, as causation requires competent evidence.  

Competent evidence is evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159 (2014).

The Veteran's lay opinion is not competent evidence on the question of medical causation as it is not argued or shown that the Veteran is qualified through specialized education, training, or experience to offer such an opinion.  As the Veteran's lay evidence is not competent evidence on the question of medical causation, it is of no probative value. 

The April 2014 VA opinion is of probative value.  The examination report reflects that the Veteran's obesity, his large neck circumference, and his being male, are all independent risk factors for sleep apnea.  The examiner determined that the lay statements submitted in support of the claim substantiate only that the Veteran snored loudly during service, adding that one can snore and not have sleep apnea.  The examiner specifically concluded that it is less than likely that the Veteran's sleep apnea is related to service.  

With respect to secondary service connection, the Veteran is service-connected for GERD.  The VA examination report states that the Veteran's GERD stands alone as a condition when it comes to sleep apnea, and notes the following:

In fact, sleep apnea is known to exacerbate GERD, rather than GERD exacerbate sleep apnea.  Sleep apnea may increase trans-diaphragmatic pressure and decrease intra-thoracic pressure, favoring GERD exacerbation. (1)   Moreover, sleep apnea might induce gastric dilatation, decrease gastric emptying, and induce transient lower esophageal sphincter relaxations, which favors gastric reflux. (2)   Further, greater respiratory effort increases the pressure gradient across the lower esophageal sphincter and eventually facilitates the retrograde movement of gastric contents, which again favors GERD exacerbation. (3)   More importantly, however, research studies have failed to show significant relationship between GERD and OSA. (4)   Moreover, in a recent study applying simultaneous recordings of high resolution manometry (impedance and pH monitoring) and polysomnography, the pressure of the upper esophageal sphincter and esophago-gastric junction increased during OSA despite decreased esophageal body pressure, and the incidence of GERD was not different from controls.  

The examiner concluded that there is no supporting evidence of obstructive sleep apnea being secondary to GERD, or of GERD aggravating obstructive sleep apnea beyond its natural progression. 

In reaching a determination the Board has accorded greater probative value to the April 2014 VA medical opinion.  The rationale provided for the opinion is based on objective findings and reliable principles, and is consistent with the January 2011 VA opinion.  Such is far more probative than the Veteran's lay assertions.  

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  Service connection for obstructive sleep apnea is not warranted.  



ORDER

Service connection for obstructive sleep apnea is denied.  



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


